Citation Nr: 0934887	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
April 12, 2006, and in excess of 50 percent from April 12, 
2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
paralysis of the right ulnar nerve with scars, residual of 
shrapnel wound.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture, compound comminuted, right ulna with 
injury to Muscle Group VII.

4.  Entitlement to a compensable evaluation for left forearm 
scars.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound of anterior chest.

6.  Entitlement to a compensable evaluation for an 
appendectomy scar.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 
1946.

This matter comes to the Board of Veterans' (Board) on appeal 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In the Veteran's notice of disagreement to the 
February 2006 rating decision, he expressed disagreement with 
the RO's denial of all issues, to include the issue of 
entitlement to service connection for hearing loss.  However, 
the RO subsequently granted service connection for hearing 
loss in a May 2006 rating decision.  As this decision is 
considered a full grant of the benefits sought in regard to 
this issue, it is no longer in appellate status and will not 
be further addressed.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In June 2009, the Veteran testified at a Board 
hearing in Washington, D.C.  At the hearing he submitted 
additional evidence accompanied by a written waiver of review 
by the RO in the first instance.  See 38 C.F.R. 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a compensable evaluation for an 
appendectomy scar and for a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDINGS OF FACT

1.  For the period prior to April 12, 2006, the Veteran's 
service-connected PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  For the period from April 12, 1006, the Veteran's 
service-connected PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.

3.  Residual of shrapnel wound, right ulnar nerve, is 
productive of complete nerve paralysis.

4.  Residuals of fracture, compound comminuted, right ulna 
with injury to Muscle Group VIII is not productive of more 
than moderate muscle disability.  

5.  The Veteran's left forearm scars are asymptomatic.  

6.  Residuals of shell fragment wound of anterior chest is 
not productive of more than moderate muscle disability; the 
scar is deep with tissue loss, but does not cover an area 
exceeding 6 square inches, does not limit function, and is 
not painful on examination.


CONCLUSIONS OF LAW

1.  For the period prior to April 12, 2006, the criteria for 
entitlement to an evaluation in excess of 30 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 
(2008).

2.  For the period from April 12, 2006, the criteria for 
entitlement to an evaluation in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 
(2008).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an evaluation of 60 percent, but no higher, for 
residual of shrapnel wound, right ulnar nerve, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.124, Diagnostic Code 8516 (2008).

4.  The criteria for an evaluation in excess of 10 percent, 
for residuals of fracture, compound comminuted, right ulna 
with injury to Muscle Group VII, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.14., 4.73, Diagnostic Code 5308 (2008).

5.  The criteria for a compensable evaluation for left 
forearm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3,  4.118, Diagnostic Codes 
7801-7805 (2008).

6.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wound of anterior chest have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.73, Diagnostic Code 5302, 4.118, 
Diagnostic Codes 7801-7805 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in November 2005, which was prior to the 
February 2006 adverse decision on appeal.  

However, the VCAA notice above pertains only to the issues of 
entitlement to service connection for bilateral hearing loss 
(an issue no longer on appeal), for an increased rating for a 
psychiatric disability, and a claim for a TDIU.  This was 
pursuant to the Veteran's November 2005 claims for such 
disabilities.  This VCAA letter is thus considered inadequate 
notice with respect to the remaining issues on appeal.  
Despite this error, the Board finds that there is no 
prejudice to the appellant in proceeding with this appeal 
without remanding for additional VCAA notice.  That is, VA 
has fulfilled its duty to notify the appellant in this case.  
In the November 2005 letter, the appellant was provided with 
the requirements for an increased rating claim, i.e., that 
the evidence show that the service-connected condition has 
gotten worse, as well as the types of evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

In addition, the Veteran was provided with the specific 
pertinent criteria for each service-connected disability in 
the May 2006 statement of the case and September 2008 
supplemental statement of the case, as well as by letter 
dated in August 2008.  See Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009) (VA not required to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence).  

If complete notice is not provided until after the initial 
adjudication, as in this case, such a timing error can be 
cured by subsequent legally adequate VCAA notice, followed by 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Moreover, where there is 
an uncured timing defect in the notice, subsequent action by 
the RO which provides the claimant a meaningful opportunity 
to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claims in question, and as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  Also, the 
Board points out that the appellant did present testimony 
with respect to his appeal at a Board hearing in June 2009, 
and he has been represented by a Veteran's Service 
Organization throughout the adjudication of the claims.  
Moreover, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims presently on appeal and 
being decided herein, the appellant was notified in writing 
in May 2006 of the degree of disability and effective date 
elements.  

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  
Regarding affording the appellant examinations during the 
pendency of this appeal, the appellant was afforded and did 
attend VA examinations in November 2005 and December 2005.  
With respect to the November 2005 VA neurological examination 
report and December 2005 peripheral nerve examination report, 
it is noted that the appellant's claims file was not reviewed 
by the examiners.  However, the Board finds that the 
examination reports contain sufficient findings in which to 
properly evaluate the appellant's service-connected 
disabilities being decided herein and thus are deemed 
adequate for rating purposes.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Also, as noted above, the appellant was 
provided with the opportunity to attend a Board hearing which 
he attended in Washington, D.C. in June 2009.  He has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  General Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations. See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, 
the Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).



III.  PTSD

Facts

In November 2005, the Veteran filed a claim for an increased 
rating for his service-connected psychiatric disability, then 
characterized as conversion reaction.  He was rated at 30 
percent at the time he filed this claim.  

During a November 2005 VA psychiatric examination, the 
examiner stated that a more accurate diagnosis for the 
Veteran's psychiatric disability was PTSD.  During the 
examination the Veteran reported a distressing incident that 
occurred one month earlier, in October 2005, at a VA 
emergency department (ED).  He explained that he presented to 
the department with sick symptoms and requested admittance, 
but was turned away and actually put outside before VA 
personnel changed their minds and admitted him.  He reported 
to the examiner that this incident actually increased his 
PTSD symptoms.  He also reported that he had been married for 
55 years, but separated for two years.  He said he and his 
wife did not get along very well for the last 35 years of 
their marriage.  He also said he had friends whom he referred 
to as his "auto mechanic friends".  He said he spent time 
with his friends and believed people like him.  On 
examination the Veteran was lucid, logical and goal directed.  
He denied hallucinations and delusions.  There were no 
examples of inappropriate behavior.  He denied suicidal 
ideation and serious homicidal ideation.  He was able to 
maintain personal hygiene.  He denied problematic obsessive 
or ritualistic behavior.  His rate and flow of speech were 
unimpaired.  He denied panic attacks.  His mood was slightly 
depressed and his affect was restricted.  In terms of impulse 
control, he admitted to spending more money than he had at 
times.  He also reported sleep problems, sleeping only a few 
hours per night.  

The examiner assessed the Veteran as meeting the stressor 
criterion for PTSD.  He also reported that in terms of re-
experiencing symptoms, the Veteran had nightmares which he 
had learned to deal with better than in the past, and 
intrusive thoughts about his inservice combat battles.  He 
said the Veteran used to have flashbacks, hypervigilance and 
exaggerated startle response, but these symptoms were no 
longer a problem.  He said the Veteran did have irritability 
and avoided talk or movies about war.  The examiner further 
noted that the Veteran did not appear to be isolative as he 
valued the friendships he had and did not indicate a 
restricted range of affect.  The Veteran reported that 
overall his symptoms prior to the October 2005 ED incident 
were quieter and he had more control over the situation, but 
that after October 2005, his symptoms were more significant.  
He added that he never received treatment for this condition.  
The examiner diagnosed the Veteran as having PTSD, mild, and 
assigned him a global assessment of functioning (GAF) score 
of 60.

A VA psychiatric intake record at an outpatient clinic in 
December 2005 shows that the Veteran had been referred by his 
primary care physician for homicidal ideation toward an 
emergency room (ER) doctor who he said threw him out of the 
ER when he came in for cold symptoms.  He reported intrusive 
thoughts about the incident and was irritable, tearful and 
worried about the incident.  He expressed fear at having to 
go back to the ER and seeing the doctor again who threw him 
out.  On examination the Veteran had good eye contact.  His 
speech was normal in rate, rhythm and tone.  He had no audio 
or visual hallucinations or delusions and no psychotic 
symptoms were evident.  He had no suicidal ideation.  His 
cognition was intact and his insight and judgment were 
impaired about the ER incident, but were otherwise good.  He 
had interrupted sleep about the incident.  He also had mood 
irritability and tearfulness.  He was not found to have 
psychotic symptoms.  He was diagnosed by the clinical 
specialist as having R/O PTSD, adjustment disorder with 
depressed mood.  His last GAF score in February 2005 was 
noted to be 90, and his current score was 65.  The Veteran 
said he did not feel that talking to a psychiatrist would 
help him.  The Veteran made it clear to the clinical 
specialist that he had no desire or intention to hurt the ER 
doctor, but that his main desire was not to be treated by 
that doctor again.

The Veteran was also seen in December 2005 by a VA attending 
psychiatrist.  During the evaluation the Veteran described 
himself as being intolerant for rude behavior.  He denied a 
history of violence.  He said he had worked steadily as a 
tool maker mechanic without difficulties with employers.  He 
said he was separated from his wife, but saw her quite often.  
He expressed rage toward the ER doctor who "threw him out" 
of the ER, but said he had no desire or thoughts to go after 
him, he only wanted to avoid him.  He also indicated that he 
did not wish to be followed by psychiatry, but appreciated 
the opportunity to "tell his story".  The psychiatrist gave 
an impression of PTSD, personality vulnerabilities - short 
tempered, easily perceives slight, dwells on perceived 
slights.  He further noted no major mental illness - i.e., no 
mood disorders, no psychosis, was cognitively intact.  He 
also noted the Veteran's reluctance to enter Mental Health 
Services and he counseled the Veteran on medication to help 
him sleep.  

A February 2006 VA psychiatric note shows that the Veteran 
was seen for an unscheduled visit.  He reported that he kept 
thinking of the October 2005 emergency room incident and that 
this affected his sleep.  He also spoke of his time in the 
military.  This record notes that the Veteran had refused 
follow up treatment in a mental health clinic in December and 
insisted that there was "nothing wrong with his head".  
However, he did agree at that time to a geriatric psychiatric 
referral.  

A March 2006 psychiatric note from the geriatric clinic shows 
that the Veteran was requesting help with his sleep problems.  
The examiner noted that the Veteran was mostly calm and 
cooperative, but could become explosively angry.  He was 
fairly well groomed and well related.  He had normal eye 
contact, attention span and speech.  The examiner relayed the 
Veteran's report of a "bad" mood with affect that was full 
in range, angry, and somewhat labile.  His thought process 
was linear and goal-directed with no endorsed or observed 
disturbances in content.  There was no evidence of audio or 
visual hallucinations, or suicidal or homicidal ideation.  He 
had fair insight and judgment.  Mental cognition was grossly 
intact.  The examiner assessed the Veteran as having PTSD 
exacerbation due to an altercation in the ER.  He also noted 
that the Veteran had narcissistic traits that made the 
"injury" even more distressing.  

On file is a VA Physician's Questionnaire that a VA 
psychiatrist completed in April 2006.  The psychiatrist noted 
on this form that he had treated the Veteran for one month.  
This questionnaire contains the criteria for 50, 70 and 100 
percent ratings under VA's rating schedule for rating 
psychiatric disorders.  In terms of the criteria, which are 
discussed in more detail below, the psychiatrist indicated 
that the Veteran's symptoms satisfied the criteria for 50 and 
70 percent evaluations, but not a 100 percent evaluation.  
When asked to provide the most prevalent symptom from the 
criteria, the psychiatrist stated that the Veteran was 
currently more anxious and ruminated regarding an incident 
that happened in the ED in October 2005 at the Bronx, VAMC.  
He stated that until this incident the Veteran reported that 
he was well, but he also described baseline PTSD symptoms.  
He also noted that the Veteran had a longstanding PTSD 
history and still suffered from nightmares and 
hypervigilance.  He added that the Veteran also suffered from 
baseline anxiety/hyperarousal.  He remarked that the Veteran 
had been tolerating these symptoms without psychiatric care 
or medications and went on to state that after the ED 
incident, the Veteran became more angry.  He said the Veteran 
described his anxiety at the thought of becoming sick and 
needing to come to the Bronx VA ER where he would be forced 
to see the doctor who caused the distressing incident in 
October 2005.  The psychiatrist opined that he did not notice 
a further increase in the Veteran's PTSD symptoms at that 
time, but also noted that he had only met the Veteran twice.  
He added that the Veteran had since declined follow up care 
with him.  He assigned the Veteran a GAF score of 50 and 
opined that the Veteran was not unemployable due to his 
service-connected psychiatric condition.

VA outpatient records show regular psychiatric visits for the 
Veteran's PTSD from April 2006 to June 2008.  These records 
show that the Veteran was calm and cooperative, but could 
become explosively angry.  He was fairly well groomed and 
well related with good eye contact.  His thought process was 
linear and goal directed and his mental cognition was grossly 
intact.  He was anxious and depressed with persistent sleep 
problems and nightmares.  There was no evidence of audio or 
visual hallucinations, suicidal or homicidal ideation and 
with fair insight and judgment.  Records in 2007 and 2008 
describe the Veteran as well groomed and sprightly, looking 
15 younger than he was (see January 2007 record).  His speech 
was harsh, but fluent and cogent, normal in volume and pace.  
The Veteran reported a typical day as including visiting 
multiple friends at local business and doing odd jobs to 
include working as a gopher, parking cars and doing errands.  
He said he also liked to shop and fish.  He reported recent 
trips to China that he enjoyed.  The Veteran said he felt 
content with his life outside of VA encounters.  He expressed 
gripes with VA and the distressing incident in October 2005.  
His assessments in these records show PTSD, personality 
vulnerabilities - short-tempered, easily perceives slight, 
dwells on perceived slights, tendency to overvalue ideation.  
He had no threatening or aggressive desires.  The June 2008 
psychiatric record notes that the Veteran could be 
overwrought by the stress of the moment or one particular 
context though in a larger context he was highly functional - 
lots of activity, friends and interests.

The Veteran testified at a Board hearing in June 2009 that he 
thinks he is loved by his friends and that while his marriage 
has broken up, his friendship with his wife has remained.  He 
said he and his former wife still love each other and spend 
time together.  When asked if his PTSD symptoms, i.e., mental 
nightmares, flashbacks and anger problems had worsened over 
the years, the Veteran remarked that they were about the 
same.  
Pertinent Law and Regulations

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2008)) for rating mental 
disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental health - illness.  See American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, 
a GAF score between 41 and 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment of 
social, occupational, or school functioning (no friends, 
unable to keep a job); a GAF between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF between 
61 and 70 is indicative of some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the probative value 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The probative value of medical evidence is based on 
numerous factors and determining the weight to be attached to 
such evidence is within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Discussion

Rating in Excess of 30 Percent Prior to April 12, 2006

The Veteran reported at a VA psychiatric examination in 
November 2005 that he never received treatment for the 
condition.  His main symptoms as shown at a November 2005 VA 
examination, as well as at VA outpatient clinics in December 
2005, February 2006 and March 2006, include sleep problems, 
irritability, tearfulness and anger.  These records are 
fairly consistent in showing that up until October 2005 the 
Veteran had maintained good control over his PTSD symptoms, 
but that a distressing incident at an emergency department of 
a VA medical clinic in October 2005 exacerbated his PTSD 
symptoms.  

Notwithstanding the symptoms noted above, the Veteran's PTSD 
symptoms do not most approximate the criteria for a 50 
percent rating prior to April 12, 2006.  During this period, 
the Veteran  has not been shown to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, or impairment of short- and long-term memory 
problem (e.g. retention of only highly learned material, 
forgetting to complete tasks).  Rather, findings on the VA 
outpatient records and examination reports consistently show 
that the veteran was lucid, logical and goal directed and his 
rate and flow of speech were unimpaired.  He denied panic 
attacks and there were no examples of inappropriate behavior.  
Regarding memory, the Veteran made no complaints of memory 
problems.  In addition, in March 2006, he was noted to be 
fairly "well related" with good eye contact, attention span 
and speech.  

In regard to flattened affect, the November 2005 VA examiner 
stated that the Veteran's affect was restricted, although he 
later noted that the Veteran did not indicate he had a 
restricted range of affect.  Also, in regard to impairment in 
insight and judgment, the December 2005 VA examiner stated 
that the Veteran's judgment and insight were impaired with 
respect to the emergency room incident in October 2005, but 
were good otherwise.  Later, in March 2006, the Veteran's 
insight and judgment were described by a VA physician as 
fair.  His assigned GAF score of 60 in November 2005 and 65 
in December 2005 are reflective of mild to moderate symptoms.  

In terms of social relationships, the Veteran reported at the 
November 2005 VA examination that he spends times with his 
friends and the examiner remarked that the Veteran did not 
appear to be isolative in that he seemed to value his 
friendships.  Occupationally, the evidence shows that the 
Veteran retired in 1990 at age 65, although he reported to 
the November 2005 VA examiner that his sleep problems as well 
as medical problems had interfered with his work.

In sum, after considering the Veteran's overall disability 
picture in terms of his PTSD symptomatology, to include his 
GAF scores of 60 and 65, and the extent of his social and 
occupational impairment, the Board finds that his PTSD 
symptoms do not meet the criteria for the next higher rating, 
to 50 percent, at any point prior to April 12, 2006.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application and the 
claim for a rating in excess of 30 percent prior to April 12, 
2006, must be denied.  38 U.S.C.A. § 5107(b).

Rating in Excess of 50 Percent From April 12, 2006

The pertinent medical evidence for the period from April 12, 
2006, consists of a VA psychiatric record, dated April 12, 
2006, as well as numerous psychiatric outpatient records 
dated from April 2006 to June 2008.  

As noted in the facts above, the VA psychiatrist in April 
2006 marked "yes" to VA's criteria for rating mental 
disorders (see 38 C.F.R. § 4.130, Diagnostic Code 9411) for 
both 50 and 70 percent ratings; however, when asked to 
describe the most prevalent symptoms from the criteria, he 
did not describe any of the symptoms listed under the 
criteria for a 70 percent rating.  Rather, he noted only that 
the Veteran was more anxious and ruminated about an incident 
in October 2005.  He further noted that the Veteran described 
"baseline" PTSD symptoms and was still suffering from 
nightmares and hypervigilance as well as baseline 
anxiety/hyperarousal.  Moreover, he went on to note that he 
did not notice a further increase in the Veteran's PTSD 
symptoms at that time, although he had only met the Veteran 
twice.  He further noted that the Veteran had been tolerating 
these symptoms without psychiatric care or medications.  In 
short, this physician provided no basis in which he assessed 
the Veteran as meeting the criteria for a 70 percent 
evaluation under Diagnostic Code 9411.  Thus, the Board 
assigns little weight to this assessment.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

This is especially so when considering that none of the 
numerous VA outpatient treatment records on file showing 
psychiatric treatment from April 2006 to June 2008 support 
the criteria for a higher rating to 70 percent.  Rather, the 
VA psychiatric treatment records note that the Veteran was 
fairly well groomed and well related with good eye contact.  
His thought process was linear and goal directed and his 
mental cognition was grossly intact.  Though he was anxious 
and depressed with persistent sleep problems and nightmares, 
there was no evidence of audio or visual hallucinations, 
suicidal or homicidal ideation or impaired impulse control.  
Recent treatment records in 2007 and 2008 show that the 
Veteran enjoyed traveling to China and was content with his 
life outside of VA.  A June 2008 psychiatric record states 
that while the Veteran could be overwrought by the stress of 
the moment or one particular context, in a larger context he 
was "highly functional - lots of activity, friends and 
interests".

When asked at the June 2009 hearing if his PTSD symptoms, 
i.e., mental nightmares, flashbacks and anger problems had 
worsened over the years, the Veteran remarked that they were 
about the same.  The Veteran also testified that he thinks he 
is loved by his friends and that while his marriage has 
broken up, his friendship with his wife has remained.  Thus, 
he is able to establish and maintain some effective 
relationships.  Other findings reveal that the Veteran 
continues to live alone and has managed to function 
independently. 

While the psychiatrist's assigned GAF score of 50 (reflective 
of serious symptoms) in April 2006 is evidence of worsening 
symptomatology when considering the Veteran's previously 
assigned scores of 60 and 65 (reflective of moderate to mild 
symptoms), such a worsening has not been shown to approximate 
the criteria for a 70 percent rating.  This is especially so 
when considering the Veteran's actual PTSD symptomatology and 
the extent of his social and occupational impairment.  

As the weight of evidence is against a rating higher than 50 
percent for the Veteran's PTSD from April 12, 2006, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 C.F.R. § 5107(b).

IV.  Right Arm Disability

Facts

The Veteran's service treatment records show that he 
sustained multiple combat fragment wounds in February 1945, 
including gunshot wounds to his right arm.  He was 
hospitalized with fracture, compound, right ulna, and signs 
of ulnar nerve injury.  X-rays of the right wrist and forearm 
in April 1945 showed a partially healed comminuted fracture 
in the distal third of the ulna with the fragments in fairly 
good apposition.  An operation performed in June 1945 
revealed that the ulnar nerve had been completely severed 1 
centimeter (cm)  above its bifurcation and this was repaired.  
The right forearm was placed in a cast for four months.  

Findings in August 1945 showed marked atrophy of the dorsal 
inte(writing illegible) of the right hand.  Ring and little 
fingers of the hand flexed at the proximal and distal 
interphalangeal joints.  Sensation was lost over the ulnar 
distribution of the hand and wrist, both on the palmar and 
dorsal surfaces.  There was a scar along the ulnar side of 
the wrist and forearm (5 inches long).  Motor function of the 
right forearm was good.  The Veteran was noted to be making a 
good functional recovery though ulnar nerve sensation in the 
4th and 5th fingers was still lacking.  At discharge 
approximately one year later, the Veteran still had motor 
paralysis of interosseous and thenar muscle of the hand, and 
partial paralysis of sensation below the hypo-thenar 
eminence, but was found to reach maximum benefit from 
hospitalization.  He was found to be unfit for service and 
discharged from service. 

In May 1946, the RO granted service connection for gunshot 
wound both arms, right chest with fracture, compound, 
comminuted, right ulna with paralysis, ulnar nerve, "FBR". 

In a rating decision dated in January 1947, the RO separated 
the Veteran's shell fragment wounds assigning a 40 percent 
rating for incomplete paralysis ulnar nerve, right, with 
sensitive, depressed operative scar, residual gunshot wound; 
a 10 percent rating for healed scar, flexor surface, lower 1/2, 
right forearm, healed scar, flexor surface, middle 1/3 left 
forearm, scars right chest, healed, all residuals of gunshot 
wound; 0 percent for fracture comminuted compound right ulna, 
healed; and 0 percent for appendectomy scar.  

In May 1949, the RO increased the Veteran's rating from 0 to 
10 percent for residual of fracture, compound comminuted, 
right ulna with injury Muscle Group VIII, moderate.  The RO 
also assigned separate 0 percent ratings for the Veteran's 
chest scar, left forearm scar, and appendectomy scar.  
Pursuant to an October 1958 Board decision, the RO, in 
November 1958, increased the Veteran's rating for his chest 
wound scar to 20 percent disabling.

In November 2005, the Veteran filed a claim for increased VA 
compensation benefits.  

VA neurological findings on examination in November 2005 show 
motor right atrophies upper arm, forearm and hand, scars 
noted in forearm, decreased deltoid, biceps, wrist extensors, 
interossei and grip on right sensory absence pinprick ulnar 
border of forearm and medial two fingers, hand in benediction 
position.  The Veteran was assessed as having paralysis of 
ulnar nerve, also decreased radial extensor function of hand 
as well as decreased shoulder and upper arm strength.  
Atrophy and weakness entire right upper extremity.  The 
examiner noted that the Veteran could not lift or carry 
significant weight with the right arm.  He was able to write 
with his thumb and second finger.  He had difficulty putting 
a jacket on this arm.  The examiner did not have the 
Veteran's claims file available for review.  

During a VA peripheral nerve examination in December 2005, 
the Veteran was noted to be right handed.  He complained of 
muscle aches in his right hand and forearm all the time.  
Affected muscle groups were noted to include Group II, right 
shoulder deltoid and external rotator; Group VIII, extensor 
of the wrist and finger; Group IX, muscles involved in the 
intrinsic muscle of the right hand due to the ulnar nerve 
injury.  Findings revealed an entry scar over the anterior 
aspect of the right forearm measuring 2 cm x 1/4 cm skin deep.  
There was expected scar on the medial aspect of the right 
forearm size 7 cm x linear width into skin deep, non tender, 
mobile.  There was a scar on the left forearm, entry scar was 
2 cm by 1/2 cm into skin mobile.  Exit scar medial size of the 
right forearm was 1-1/2 cm into 1/2 cm into skin deep, mobile.  
There was a scar over the right chest wall size 7 cm into 1/2 
cm muscle deep, scar was indurated and adherent, but 
nontender.  There was mild tissue loss over the chest wall 
and marked loss of the muscle supply by the right ulnar nerve 
in the right hand and wrist.  None of the scars were 
sensitive.  There was no tendon damage.  There was bone 
damage of the right ulnar joint that affected the right wrist 
joint and right shoulder.  Nerve damage was noted in the 
right ulnar nerve with both motor and sensory loss.  Muscle 
strength of the right hand, finger extension and wrist 
extension was 0 x 5.  Adduction and abduction 2nd to 5th 
finger right hand and right forearm supination 1 to 5, but 
the chest wall and right forearm muscles 5 x 5.  There was 
mild weakness of Group II and Group VIII muscles on the right 
side.  There was loss of muscle function in the right hand 
and wrist.  Also affected was right wrist extension and 
supination, right shoulder loss of external rotation and 
abduction.  There was additional loss in range of motion, 20 
to 12 degrees, on repeated movements as well as an increase 
in pain, increased lack of endurance, and fatigue.  Pain was 
noted to have a "major" functional impact.  Also suggested 
was flexion deformity at the 2nd through 5th proximal 
interphalangeal joints, especially fourth and fifth.  There 
was small amount of degenerative change at the 5th metacarpal 
phalangeal joint.  

The Veteran was diagnosed by the December 2005 VA peripheral 
nerve examiner as having gunshot wound right forearm with 
loss of right ulnar nerve, right ulna and Muscle Group "9".  
Gunshot wound left forearm, no loss of muscle.  Gunshot wound 
right chest wall, no loss of muscle group.  Mild degenerative 
changes right wrist.  The examiner opined that the Veteran 
had loss of function fully right hand ring and little 
fingers.  He also noted loss of intrinsic muscles right hand 
supplied by ulnar nerve.  He said the Veteran was unable to 
hold heavy objects and do heavy job, but could do mild 
handyman's job of cleaning car, changing oil, cleaning glass 
which he was doing, and was independent in all daily 
activities.  The examiner did not have the Veteran's claims 
file available for review.  

The Veteran's major complaints during a December 2005 TDIU 
examination included decreased power in his right hand.  
Musculoskeletal findings revealed atrophy of the muscle of 
the shoulder and forearm on the right and loss of muscle 
function of the right hand and wrist.  Neurological findings 
revealed decreased motor of the upper right arm, forearm and 
hand.  There were scars in the forearm and decreased right 
deltoid deep sensory and motion, sensory absent to pin prick 
ulnar border of the forearm and medial to fingers.  The right 
forearm scar was noted to be well healed.  Also decreased 
radial extensor and function of the hand as well as decreased 
shoulder in upper arm strength on the right.  The Veteran 
reported working mostly for a sawing machine company after 
service and said he last worked in 1989.  The examiner noted 
that the Veteran's capacity and activity of daily living were 
affected because of paralysis of the muscles and nerves of 
the right upper extremity.  He said the Veteran was not able 
to carry significant weight on his right upper extremity, but 
could write using the thumb and second finger.  He noted that 
it was difficult for the Veteran to provide any kind of job 
and fine skills.  

A VA outpatient clinic record in February 2006 shows that the 
Veteran presented with complaints of right arm forearm pain 
where he received a bullet injury in service.  He said the 
pain had been constant over the past few weeks and became 
exacerbated with motion.  There was no numbness or tingling 
sensation in the fingers.  The Veteran reported not being 
able to extend the fingers of the right hand since the 
injury.  Findings revealed the right forearm to be nontender 
with normal temperature and radial pulse 2+.  Fingers were in 
a flexed position.  X-rays were unremarkable.  The Veteran 
was assessed as having forearm pain and advised to continue 
taking Tylenol.  

The Veteran returned to the outpatient clinic later in 
February 2006 with continuing complaints of right forearm 
pain as well as swelling, redness and tenderness.  Right 
upper extremity findings revealed a slightly swollen area 
approximately 8x5 cm and tenderness in the right distal 
forearm.  Muscle hand wasting was also noted.  The Veteran 
was assessed as having cellulitis right forearm; history of 
remote gunshot wound right ulnar neuropathy

Orthopedic findings of the upper right extremity in February 
2006 revealed an ecchymotic area 6 cm proximal and 5 cm 
distal to gunshot wound, which was healed.  There was a small 
amount of fluctuance near the gunshot wound.  The skin was 
not warm and otherwise intact.  Right hand was weak with 
wasting of 1st dorsal interosseous and thenar eminence.  The 
Veteran was given an impression of osteoarthritis and loose 
bodies in the right elbow joint.  Old healed fracture of the 
distal shaft right ulna.  

The Veteran was admitted to a VA medical facility in February 
2006 due to cellulitis of his right arm.  His arm was 
elevated in a carter block and his ecchymosis was noted to be 
improving when he asked to be abruptly discharged 4 days 
after admission due to home maintenance concerns.  Hospital 
findings with respect to the right upper extremity revealed 
an area of ecchymosis, volar aspect of forearm, no cellulitis 
or erythema, sensation decreased as per baseline of nearly 60 
years, pain with active flexion of digits, minimal pain with 
passive range of motion, overall improvement noted.  

The Veteran testified at a Board hearing in July 2009 that he 
had difficulty doing anything with his right arm, including 
writing letters.  He attributed this to "tremendous" pain 
in his right upper extremity and increased stiffness.  He 
said he was able to grasp things with only two fingers, as 
his other fingers were "paralyzed".  He went on to explain 
that outside of two fingers, he was "paralyzed" from the 
shoulder down to his hand.  He did say that his arm motion 
was fine, but he had difficulty with the fingers, wrist and 
gripping.  He reported constant pain from his elbows to his 
fingers.   



Residuals of Ulnar Nerve Injury

The Veteran is assigned a 40 percent rating under Diagnostic 
Code 8516.  Under Diagnostic Code 8516, pertaining to 
paralysis of the ulnar nerve, major (dominant) hand, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 30 percent 
disability rating, and severe incomplete paralysis warrants a 
40 percent disability rating.  A 60 percent disability rating 
is warranted for complete paralysis, the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened. See 38 C.F.R. § 
4.121a, Diagnostic Code 8516 (2008).

Based on the findings above and by resolving any reasonable 
doubt in the Veteran's favor, the Board finds that throughout 
the pendency of this appeal the Veteran's right arm 
disability more nearly approximates complete paralysis of the 
right upper extremity and a 60 percent evaluation, the 
maximum available under Diagnostic Code 8516, is warranted.

Regarding "griffin claw" deformity, the November 2005 VA 
neurological and peripheral nerve examiners noted that the 
Veteran had loss of function fully in the right hand ring and 
little fingers and his hand was in a benediction position.  
Findings at that time were also suggestive of a flexion 
deformity at the 2nd through 5th proximal interphalangeal 
joints, especially the 4th and 5th joints.  The Veteran 
reported at a VA outpatient clinic in February 2006 that he 
was unable to extend his fingers since the (inservice) injury 
and his fingers were observed in a flexed position.  
Regarding very marked atrophy in dorsal interspace and thenar 
hypothenar eminences, though the extent of atrophy is not 
stated, medical findings clearly show atrophy in the 
Veteran's entire right upper extremity, to include his hand.  
In this regard, specific mention was made in November 2005 of 
a right motor atrophied upper arm, forearm and hand.  
Furthermore, hand wasting of the 1st dorsal interosseous and 
thenar eminence is noted in the February 2006 VA medical 
records.  

With respect to loss of extension or ring and little fingers, 
as noted above, the Veteran was found to have full loss of 
function in the right hand ring and little fingers.  In this 
regard, the Veteran testified in June 2009 that all but two 
of his fingers were "paralyzed" and he could only grasp 
with his two functioning fingers.  As to thumb adduction, 
findings in December 2005 note adduction of the 2nd to 5th 
fingers right hand.  There is no mention of thumb adduction.  

Lastly, regarding the criterion for flexion of wrist 
weakened, findings in November 2005 note weakness of the 
entire right upper extremity, including the wrist.  In 
addition, the December 2005 VA examiners noted that there was 
loss of muscle function in the right wrist.  Findings in 
November 2005 included decreased wrist extensor interossei 
and decreased extensor function of hand.  December 2005 VA 
examination findings show that right wrist extension and 
supination were affected.    

It is clear from the evidence that the Veteran has lost much 
of the essential function in his right hand.  He is unable to 
lift or carry heavy objects and has difficulty putting the 
right arm in his jacket.  While he did report at the VA 
examination in November 2005 that he was able to write with 
his thumb and second finger, he subsequently testified in 
June 2009 that he was having difficulty writing due to pain 
and increased stiffness.  

For the foregoing reasons, and by resolving all reasonable 
doubt in the Veteran's favor, the Board finds that throughout 
the pendency of this appeal the Veteran's right arm 
disability more nearly approximates complete paralysis of the 
right upper extremity and a 60 percent evaluation, the 
maximum available under Diagnostic Code 8516, is warranted.  
The Board has considered whether there is any other basis for 
granting an increased rating other than that discussed above, 
but has found none. 

Residuals of Fracture, Compound Comminuted, Right Ulna with 
Injury to Muscle Group VIII 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.  

Muscle injuries of the shoulder, forearm and hands are rated 
under DCs 5302 through 5309.  DC 5308 rates the disabilities 
of Muscle Group VIII, which pertains to muscles arising 
mainly from external condyle of humerus, extensors of carpus, 
fingers, and thumb, and supinator, which affect the extension 
of wrist, fingers, and thumb and abduction of thumb.  See 
38 C.F.R. § 4.73 (2008).

According to DC 5308, a 10 percent evaluation is warranted 
for a moderate injury to Muscle Group VIII on the dominant 
side.  A 20 percent evaluation is warranted for a moderately 
severe injury and a 30 percent rating is warranted for a 
severe injury.  38 C.F.R. § 4.73, DC 5308.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

In this case the Veteran was granted a separate 10 percent 
rating under Diagnostic Code 5308 for residuals of shell 
fragment wound to the right forearm.  As this rating has been 
in effect since December 1946, it will not be disturbed.  
With that said, rating the Veteran's peripheral nerve 
symptoms separately from his muscle injury symptoms is 
tantamount to pyramiding.  38 C.F.R. § 4.14.  

The codes in question all contemplate limitations due to 
pain, weakness, loss of muscle substance and atrophy, loss of 
power and function.  Thus, the muscle symptoms, to include 
the cardinal signs and symptoms of muscle disability, showing 
marked loss of muscle supply by the ulnar nerve in the right 
hand and wrist, right wrist joint weakness affecting 
extension and supination, a mild increase in lack of 
endurance and fatigue with repeated movements, as well as 
pain as a major functional impact in the right hand, do not 
affect entirely different hand and wrist functions than 
rating this disability under the peripheral nerve injury 
code.  See 38 C.F.R. § 4.124, Diagnostic Code 8516.  

Put another way, there is no "entirely different function" 
affected by peripheral nerve versus muscle injury findings 
that would warrant a separate evaluation for the right upper 
extremity.  See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The pain and functional limitations caused 
by the muscle injury are contemplated in the 60 percent 
rating that has been assigned under the peripheral nerve 
injury code.  This is especially so when considering the 
combined rating for these disabilities under 38 C.F.R. 
§ 4.25.

Accordingly, the Board finds that the evidence does not 
warrant an increased rating, to 20 percent, for moderately 
severe muscle disability to the muscles of Group VIII on the 
right side without violating the rule against pyramiding.  
38 C.F.R. § 4.14.  As the weight of evidence is against a 
rating higher than 10 percent for residuals of fracture, 
compound comminuted, right ulna with injury to Muscle Group 
VIII, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 C.F.R. § 5107(b).

V.  Left Forearm Scars

Facts

The Veteran's service treatment records show that the Veteran 
sustained a small flesh wound of the left forearm in combat 
in February 1945.  Findings in March 1945 revealed 2 reddish 
scars on the left forearm 1-1/2 cm in diameter and 1 cm in 
diameter on medial aspect of the middle third.  There was no 
swelling or inflammation.  At his hospital discharge 
approximately one year later, examination of the left forearm 
and hand was negative.  

VA examination findings in November 2005 reveal an entry scar 
on the left forearm that measured 2 cm x 1/4 cm into skin 
mobile.  Exit scar medial size of the right forearm was 1-1/2 
cm into 1/4 cm into skin deep, mobile.  None of the scars were 
sensitive and there was no indication that they caused 
limited function.  

The Veteran initially testified in June 2009 that his left 
forearm scar looked like nothing more than a splinter and was 
nontender.  However, he later testified that it could be 
tender and painful at times.   

Law and Discussion

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

The criteria for rating scars were revised, effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805).  However, because the Veteran's claim was pending 
before October, 28, 2008, his claim will only be evaluated 
under the rating criteria made effective from August 30, 
2002.  See id.

While the Veteran initially denied any symptoms related to 
his left forearm scars at his June 2009 Board hearing, he 
later went on to report periodic scar pain and tenderness.  
With this said, despite the voluminous VA medical records on 
file, essentially none of these records have anything at all 
to do with his left forearm scars.  

Moreover, scar findings on examination in November 2005 with 
respect to the left forearm do not support a compensable 
evaluation.  That is, there is no showing that the scars 
cause limited function, exceed 6 square inches (39 sq. cm.), 
are unstable or are painful on examination.  Rather, at the 
November 2005 examination, the left forearm entry scar 
measured 2 cm x 1/4 cm into skin, mobile, and the exit scar 
medial size of the right forearm was 1-1/2 cm into 1/4 cm into 
skin deep, mobile.  None of the scars were sensitive.  Based 
on these findings, a compensable evaluation under the 
pertinent rating criteria for left forearm scars is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation, the doctrine is not for application and the claim 
must be denied.  38 U.S.C.A. § 5107(b).

VI. Residuals of Shell Fragment Wound, Anterior Chest

Facts

The Veteran's service treatment records show that the Veteran 
sustained a small flesh wound of the chest in combat in 
February 1945.  Findings in March 1945 revealed a scar on the 
right chest 1 cm diameter, just above the nipple area.  Chest 
x-rays in April 1945 showed a bullet lodged in the right 
hemithorax in the posterior portion of the anterior chest 
wall about 5 cm lateral to the midportion of the 
intervertebral space between D-7 and D-8.  

In August 2001, the Veteran presented to a VA emergency room 
with a histrionic presentation of sharp chest wall pain.  The 
record notes that he had multiple complaints, but had an 
unremarkable physical exam and labs.

During a VA examination in August 2001, the Veteran 
complained of an increase in his anterior chest pain since 
his heart attack and bypass surgery.  The examiner assessed 
the Veteran as having chronic anterior chest pain secondary 
to cardiac surgery and most likely neuropathic in etiology.  
He said there was no evidence of acute ischemia at that time 
and no shell fragment wound in the anterior chest as an 
initial service-connected injury.  

Pertinent findings on examination in November 2005 show a 
scar over the right chest wall size 7 cm into 1/2 cm muscle 
deep.  This scar was indurated and adherent, but nontender 
and not sensitive.  Also noted was mild tissue loss over the 
chest wall, but no loss of muscle group.  

Law and Discussion

The Veteran's residuals of shall fragment wound of anterior 
chest is presently rated 20 percent disabling for moderate 
muscle injury under the muscle injury rating codes.  See 
38 C.F.R. § 4.73, Diagnostic Code 5302.  As is explained 
above, a moderate muscle injury evaluation contemplates 
moderate muscle disability with lowered threshold of fatigue 
after average use and some loss of deep fascia or muscle 
substance.  38 C.F.R. § 4.56.  A higher evaluation requires 
the presence of moderately severe muscle disability, with a 
history of debridement or prolonged infection and inability 
to keep up with work requirements.  A higher evaluation under 
these criteria also requires the presence of loss of deep 
fascia, muscle substance, or normal firm resistance on 
palpation; and positive evidence of impairment on tests of 
strength and endurance.  Id.

In view of the fact that the Veteran's chest pain has not 
been linked to his service-connected residuals of shell 
fragment wound to the chest, and has not been shown to have 
loss of any muscle group, there is simply no basis to award a 
higher than 20 percent rating under Code 5302.  That is, the 
evidence does not show a history of debridement or prolonged 
infection and inability to keep up with work requirements.  
There is also no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance on palpation; and 
positive evidence of impairment on tests of strength and 
endurance.

An increased evaluation under the diagnostic codes for rating 
skin disabilities has also been considered. Schafrath, 1 Vet. 
App. 589.  With respect to his chest wound scar, this scar 
was shown in November 2005 to be associated with mild tissue 
loss over the chest wall and thus is considered a deep versus 
superficial scar.  However, since it measures 7 cm into 1/2 cm 
deep, is nontender, and does cause limited motion, a higher 
rating is not warranted under the criteria for rating skin 
disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2008).

VII.  Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether a claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
PTSD, right arm, chest and left forearm scar disabilities 
reasonably describe the Veteran's disability levels and 
symptomatology, and provide for greater evaluations for more 
severe symptoms.  For these reasons, the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
for the period prior to April 12, 2006, and in excess of 50 
percent from April 12, 2006, is denied.

Entitlement to an evaluation of 60 percent for paralysis of 
the right ulnar nerve with scars, residual of shrapnel wound, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent, for 
residuals of fracture, compound comminuted, right ulna with 
injury to Muscle Group VII, is denied.

Entitlement to a compensable evaluation for left forearm 
scars is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound of anterior chest is 
denied.


REMAND

Appendectomy Scar

Service treatment records show that the Veteran was treated 
for appendicitis in May 1946.  In the adverse decision on 
appeal, dated in February 2006, the RO denied a compensable 
rating for an appendectomy scar.  However, the Board finds 
that the evidence presently on record is insufficient to 
properly rate this service-connected disability.  This is so 
since the VA outpatient and examination reports on file, 
including VA examination reports in November 2005, are devoid 
of any findings regarding the appendix scar.  In light of 
this and the Veteran's June 2009 hearing testimony that this 
scar is painful and tender, a VA examination is necessary 
before the Board can properly decide this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.

TDIU

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2008).

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
as in this case, the only remaining question is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  

While the record contains some medical opinions that address 
the Veteran's ability to work in view of some of his service-
connected disabilities, the opinions address the disabilities 
individually rather than in combination.  For example, there 
are both negative and positive medical opinions that address 
the Veteran's ability to work due to his service-connected 
psychiatric disorder (see December 2005 VA TDIU examination 
report and March 2003 VA psychiatric record), as well as 
medical opinions addressing the impact of the Veteran's right 
arm disability on his ability to work (see VA examination 
peripheral nerve and muscle reports in November and December 
2005), but the evidence does not clearly provide an opinion 
with respect to the Veteran's ability to secure or follow a 
substantially gainful occupation with consideration of all of 
his service-connected disabilities combined.  See 38 C.F.R. 
§ 4.16.  Thus, the present opinions provide an insufficient 
basis to properly decide this claim.  38 U.S.C.A. 
§ 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).    

Accordingly, the Veteran must be afforded new VA examinations 
for the purpose of assessing his appendectomy scar and for 
obtaining a medical opinion that addresses his ability to 
secure and follow substantially gainful employment based on 
all of his service-connected disabilities combined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA skin 
examination in order to determine whether 
his service-connected appendectomy scar is 
symptomatic.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was conducted.  Findings 
should include the size of the scar and 
whether it is deep or superficial, 
unstable, painful on examination and 
whether it causes limitation of function 
of the part affected.

2.  Schedule the Veteran for a VA TDIU 
examination.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was conducted.  The examiner 
should be asked to opine as to whether the 
Veteran's service-connected disabilities 
combine to prevent him from securing and 
following substantially gainful 
employment.  The nature and severity of 
the service-connected disabilities should 
be discussed.  The examiner should explain 
the basis for any opinion reached.

3.  After undertaking any other 
development deemed appropriate, 
consideration should again be given to the 
claims of entitlement to a compensable 
rating for appendectomy scar and for a 
TDIU based on all of the Veteran's 
service-connected disabilities.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond before the claims file is returned 
to the Board for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


